--------------------------------------------------------------------------------

 
Exhibit 10.1
 

 
AMENDMENT AND SUPPLEMENT NO. 3 TO
SENIOR SECURED CREDIT AGREEMENT
 
THIS AMENDMENT AND SUPPLEMENT NO. 3 TO SENIOR SECURED CREDIT AGREEMENT (this
“Amendment”) is made as of June 18, 2008, by and among (1) GENCO SHIPPING &
TRADING LIMITED, a corporation organized and existing under the laws of the
Republic of Marshall Islands (the “Borrower”), (2) the banks and financial
institutions acceptable to the Borrower and Mandated Lead Arranger (as defined
below) as are signatories hereto, as lenders (the “Lenders”), and (3) DnB NOR
BANK ASA, acting through its New York branch (“DnB”) as Administrative Agent (in
such capacity, the “Administrative Agent”), mandated lead arranger (in such
capacity, the “Mandated Lead Arranger”), as bookrunner (in such capacity, the
“Bookrunner”), as security trustee and as collateral agent under the Security
Documents (in such capacity, the “Collateral Agent”) and amends and is
supplemental to the Senior Secured Credit Agreement dated as of July 20, 2007,
as amended by that certain Amendment and Supplement No. 1 to the Senior Secured
Credit Agreement dated as of September 21, 2007, and as amended by that certain
Amendment and Supplement No. 2 to the Senior Secured Credit Agreement dated as
of February 13, 2008 (the “Credit Agreement”), made by and among the parties.
All capitalized terms used herein and defined in Section 13 of the Credit
Agreement are used as therein defined.
 
W I T N E S S E T H:
 
WHEREAS, pursuant to the Credit Agreement, the Lenders made available to the
Borrower a senior secured credit facility in the amount of US$1,377,000,000 (the
“Facility”);
 
WHEREAS, pursuant to the Credit Agreement, the Borrower requested and the
Lenders agreed to make available certain Additional Vessel Deposits the proceeds
of which were to be used in making deposits for the purchase of various
Additional Vessels by Subsidiary Guarantors pursuant to the relevant Purchase
Contracts;
 
WHEREAS, the Borrower has requested and the Majority Lenders have agreed in
principle to permit voluntary prepayment of any Additional Vessel Deposits;
 
WHEREAS, in consideration of the Borrower making voluntary prepayment of any
Additional Vessel Deposits, the Majority Lenders have agreed to terminate each
and all of the security interests granted by any Subsidiary Guarantor in favor
of the Collateral Agent in respect of the Vessels for which such Additional
Vessel Deposits were originally made available;
 
WHEREAS, the Credit Agreement currently does not provide for instances where it
may be necessary to permit the Borrower to voluntarily prepay Additional Vessel
Deposits and the Borrower and Lenders wish to amend the Credit Agreement to
provide the terms and conditions for repayment of such Additional Vessel
Deposits; and
 
WHEREAS, the Lenders and the Borrower have agreed to certain other amendments to
the Credit Agreement.
 
 

--------------------------------------------------------------------------------


 
 
NOW, THEREFORE, in consideration of the premises and such other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged by the parties, it is hereby agreed as follows:
 
1. Definitions.  Unless otherwise defined herein, words and expressions defined
in the Credit Agreement have the same meanings when used herein, including in
the recitals hereto.
 
2. Representations and Warranties.  The Borrower hereby reaffirms, as of the
date hereof, each and every representation and warranty made thereby in the
Credit Agreement, the Note and the Security Documents (updated mutatis
mutandis).
 
3. No Defaults.  The Borrower hereby represents and warrants that as of the date
hereof no Event of Default or event which, with the passage of time, giving of
notice or both would become an Event of Default, has occurred.
 
4. Performance of Covenants.  The Borrower hereby reaffirms that it has duly
performed and observed the covenants and undertakings set forth in the Credit
Agreement, the Note and the Security Documents, on its part to be performed, and
the Borrower covenants and undertakes to continue duly to perform and observe
such covenants and undertakings so long as the Credit Agreement, as the same is
amended hereby and may hereafter be amended or supplemented, shall remain in
effect.
 
5. Amendments to the Credit Agreement.  Subject to the terms and conditions of
this Amendment, the Credit Agreement is hereby amended and supplemented as
follows:
 
(a) All references to “this Agreement” shall be deemed to refer to the Credit
Agreement, as further amended and supplemented hereby.
 
(b) The following subsection (v) shall be added to Section 4.01 of the Credit
Agreement:
 
“(v)           the Borrower may, upon three Business Days’ written notice to the
Administrative Agent at its Notice Office, which notice the Administrative Agent
shall promptly transmit to each of the Lenders, prepay the full amount of any
Additional Vessel Deposit, together with accrued and unpaid interest thereon and
other amounts owing to the Lenders with respect thereto; provided that, all
other and subsequent Vessel Acquisition Loans in respect of the Vessel for which
the proceeds of the Additional Vessel Deposit were made available are also
prepaid in full, together with accrued and unpaid interest  and other amounts
owing to the Lenders in respect of such Vessel Acquisition Loans, on the same
date as the repayment of the Additional Vessel Deposit; and, provided further,
that upon written confirmation by the Administrative Agent to the Lenders that
such prepayment of the Additional Vessel Deposit and any subsequent Vessel
Acquisition Loans in respect of the relevant Vessel have been
 
 
 
 
2

--------------------------------------------------------------------------------


 
 
completed, the Collateral Agent shall terminate any and all security interests
and guarantees granted by the Borrower or any Subsidiary Guarantor in favor of
the Collateral Agent in respect of such Additional Vessel Deposit or subsequent
Vessel Acquisition Loans in respect of the Vessel; and”.


(c) Section 4.01(v) of the Credit Agreement shall be renumbered accordingly as
subsection (vi).
 
6. Fees and Expenses.  The Borrower shall pay promptly to the each of the Agents
all reasonable legal fees of the Agents in connection with the preparation and
execution of this Amendment.
 
7. No Other Amendment.  All other terms and conditions of the Credit Agreement
shall remain in full force and effect and the Credit Agreement shall be read and
construed as if the terms of this Amendment were included therein by way of
addition or substitution, as the case may be.
 
8. Other Documents.  By the execution and delivery of this Amendment, each of
the parties hereby consents and agrees that all references in the Note and the
Security Documents to the Credit Agreement shall be deemed to refer to the
Credit Agreement as amended and supplemented by this Amendment.  By the
execution and delivery of this Amendment, the Borrower hereby consents and
agrees that the Security Documents and any other documents that have been or may
be executed as security for the Facility and any of its obligations under the
Credit Agreement, the Note or any Security Document shall remain in full force
and effect notwithstanding the amendments contemplated hereby.
 
9. Governing Law.  This Amendment shall be governed by and construed in
accordance with the laws of the State of New York.
 
10. Further Assurances.  The Borrower hereby consents and agrees that if this
Amendment or any of the Security Documents shall at any time be deemed by the
Lenders for any reason insufficient in whole or in part to carry out the true
intent and spirit hereof or thereof, it will execute or cause to be executed
such other and further assurances and documents as in the reasonable opinion of
the Lenders may be reasonably required in order more effectively to accomplish
the purposes of this Amendment or any of the Security Documents.
 
11. Counterparts.  This Amendment may be executed in as many counterparts as may
be deemed necessary or convenient, and by the different parties hereto on
separate counterparts each of which, when so executed, shall be deemed to be an
original but all such counterparts shall constitute but one and the same
agreement.
 
12. Headings; Amendment.  In this Amendment, section headings are inserted for
convenience of reference only and shall be ignored in the interpretation of this
Amendment.  This Amendment cannot be amended other than by written agreement
signed by the parties hereto.
 
 
 

 
3

--------------------------------------------------------------------------------

 
 

 
IN WITNESS WHEREOF, each of the parties hereto has executed this Amendment by
its duly authorized representative on the day and year first above written.
 
                BORROWER:


                GENCO SHIPPING & TRADING
                                                        LIMITED, as Borrower
                    


                By /s/ John C. Wobensmith            
                 Name: John C. Wobensmith
                 Title:   CFO


                                                        Address:

                299 Park Avenue, 20th floor
                New York, NY 10171
                Telephone:(646) 443-8550
                Facsimile:  (646) 443-8551
 

 
 
 



 
4

--------------------------------------------------------------------------------

 
 

 
            LENDERS:


            DNB NOR BANK ASA, NEW YORK
            BRANCH, as Administrative Agent,
            Collateral Agent, Mandated Lead Arranger,
            Bookrunner and a Lender




            By /s/ Nikolai A. Nachamkin
              Name: Nikolai A. Nachamkin
              Title:   Senior Vice President





            By /s/ Cathleen
Buckley                                                                
              Name: Cathleen Buckley
              Title:   Vice President
 
 
 
 

 
5

--------------------------------------------------------------------------------

 



            BANK OF SCOTLAND PLC,
            as a Lender
 
            By /s/ M.J. Stevens             
                                                     Name:  M.J. Stevens
                                                     Title:  Director
 
 
                                                    By___________________
                                                     Name:
                                                     Title:
 
 
 
 

 
6

--------------------------------------------------------------------------------

 

 
        ALLIANCE & LEICESTER
        COMMERCIAL FINANCE PLC,
        as a Lender
 
        By /s/ Chris Jones              
                                                      
                  Name: Chris Jones
          Title:  Director, Corporate & 
                 Structured Finance
 
        By /s/ Paul Hickford            
          Name: Paul Hickford
          Title:   Head of Syndicated &
          Leveraged Finance
 
 
 
 

 
 
7

--------------------------------------------------------------------------------

 

            
            CREDIT INDUSTRIEL ET
            COMMERCIAL, NEW YORK BRANCH,
            as a Lender
 
            By /s/ Alex Aupoix             
          Name: Alex Aupoix
              Title:   Vice President
 
            By /s/ Adrienne Molloy     
          Name: Adrienne Molloy
          Title:   Vice President
 
 
 
 
 
 
 
8
 
 
 
 
 

 